People v Brith (2018 NY Slip Op 07250)





People v Brith


2018 NY Slip Op 07250


Decided on October 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2018

Acosta, P.J., Friedman, Kapnick, Webber, Moulton, JJ.


7523 3035/14

[*1]The People of the State of New York, Respondent,
vJerome Brith, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Jonathan Garelick of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher P. Marinelli of counsel), for respondent.

Judgment, Supreme Court, New York County (Abraham L. Clott, J.), rendered June 19, 2015, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of marijuana in the fourth degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to consecutive terms of 10 years and 1 year, respectively, unanimously reversed, on the law, and the matter remanded for a new trial.
The court improvidently exercised its discretion in denying defendant's challenge for cause to a prospective juror who repeatedly expressed a predisposition to credit police testimony, and a belief that innocent defendants would testify on their own behalf, since the totality of his responses established that he would be unable to put aside his inclinations and be fair and impartial (see People v Arnold , 96 NY2d 358, 362 [2001]). At no point did the panelist give an unequivocal assurance that he would put aside his beliefs and concerns and render an impartial verdict (see People v Johnson , 94 NY2d 600, 612 [2000]).
In light of the foregoing, we do not reach defendant's remaining claim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2018
CLERK